Citation Nr: 0319808	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
lumbar spine disability.  

2.	Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On April 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the appellant to identify all VA and non-VA 
health care providers that have treated the veteran 
for a psychiatric disorder from January 1974 to the 
present and for a lumbar spine disorder from 
January1991 to the present.  Obtain records from 
each health care provider the appellant identifies.  
If records are unavailable, please have the 
provider so indicate.
2.	The record indicates that the veteran was treated 
for a psychiatric disorder by Dr. Jamie L. Fuster, 
El Monte Mall, Suite 36A-B, Heto Rey, Puerto Rico 
00918 (beginning in 1984); Dr. Fausto Jimenez 
Blazquez, Midtown Office 215, Ponce De Leon 421, 
Heto Rey, Puerto Rico (beginning in May 1985); the 
Nuestra Senores de Los Angeles Hospital (for 
hospitalization from July to September 1980 and 
from March to April 1982), and the Clinica 
Fernandez Garcia (from November 1983 to March 
1984).  Make arrangements to obtain complete 
clinical records, both inpatient and outpatient, 
and any X-rays, imaging studies, and any 
psychological or psychiatric tests or evaluations.
3.	Following completion of 1 through 3 above, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded orthopedic 
and psychiatric examinations to clarify the nature, 
time of onset, and etiology of any psychiatric 
disorder found and to assess the nature and extent 
of the veteran's lumbar spine disorder.  The claims 
file and treatment records must be made available 
to, and be reviewed by, the examiners in connection 
with the examinations, and they should so indicate 
in their reports. The examiners should perform any 
tests or studies deemed necessary for an accurate 
assessment, including X-ray examination and range 
of motion studies expressed in degrees.
a.	The veteran should be examined by an 
orthopedist to determine the nature and extent 
of the veteran's lumbar spine and left and 
right knee disabilities.  If range of motion 
studies demonstrate any limitation of motion, 
the examiner should discuss whether the 
limitation might be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The 
examiner should specify any anatomical damage, 
and describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, strength, 
speed, coordination, and endurance.  The 
examiner should specify any functional loss 
due to pain or weakness, if possible measured 
in degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the examiner should 
provide an opinion as to the degree of any 
functional loss likely to result from a flare-
up of symptoms or on extended use.  The 
examiner should document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  With regard to 
veteran's degenerative disc disease of the 
lumbar spine, the examiner should discuss the 
total duration of any incapacitating episodes 
(a number of days) in the past 12 months, as 
well as comment on any related chronic 
orthopedic or neurological manifestations.  An 
incapacitating episode is defined as a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment 
by a physician.  Chronic orthopedic and 
neurological manifestations are defined as 
orthopedic and neurological signs and symptoms 
resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  
The examiner should clearly outline the 
rationale for any opinion expressed.
b.	After associating the orthopedist's report 
with the claims file, the veteran should be 
examined by a psychiatrist to clarify the 
nature, time of onset, and etiology of any 
psychiatric disorder found. All necessary 
studies and/or tests should be conducted. The 
psychiatrist is requested to review all 
pertinent medical treatment and examination 
records in the veteran's claims file, and 
after a thorough clinical examination, offer 
an opinion as to: whether it is at least as 
likely as not (50 percent or more probability) 
that any diagnosed psychiatric disorder is 
etiologically related to the veteran's period 
of active duty, and whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder, was caused, 
or aggravated, by his service-connected lumbar 
spine disorder.  The examiner should clearly 
outline the rationale for any opinion 
expressed and should specifically comment on 
the June 1981 RO hearing testimony, and the 
various opinions offered by a VA psychologist 
in March 1974 and by VA examiners in August 
1981, August 1985, August 1993, January 1994, 
and June 2001 and by the following private 
physicians and Social Security Administration 
examiners:  Dr. Fausto Jimenez Blazquez (June 
11, 1975); Juan Jose Felix Reyes, M.D. (June 
27, 1977, August 22, 1979, and September 
1975); Dr. Victor Gonzalez Pimental (September 
5, 1979 and July 17, 1981); Carmen A. 
Fitzpatrick de Montalvo, M.D. (September 14, 
1979); M. Guzman Acosta, M.D. ( May 17, 1980); 
Dr. Jaime L. Fuster, M.D. (received in 
September 1992 and dated August 24, 1988); 
Pilar Garcia Resusta (July 22, 1978); Abelarde 
Martinez, M.D. (March 25, 1980); and Oscar J. 
Benitez, M.D. (September 20, 1979).
4.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





